UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22409 Tortoise MLP Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: May 31, 2011 Item 1. Report to Stockholders. Company at a Glance Tortoise MLP Fund, Inc. (NYSE: NTG) offers a closed-end fund strategy of investing in energy infrastructure MLPs and their affiliates, with an emphasis on natural gas infrastructure MLPs. Investment Focus NTG seeks to provide stockholders with a high level of total return with an emphasis on current distributions. The fund focuses primarily on “midstream” energy infrastructure MLPs that engage in the business of transporting, gathering and processing and storing natural gas and natural gas liquids (NGLs). Under normal circumstances, we invest at least 80 percent of NTG’s total assets in MLP equity securities with at least 70 percent of total assets in natural gas infrastructure MLP equity securities. Of the total assets in the fund, we may invest as much as 50 percent in restricted securities, primarily through direct investments in securities of listed companies. We do not invest in privately held companies and limit our investment in any one security to 10 percent. About Energy Infrastructure Master Limited Partnerships MLPs are limited partnerships whose units trade on public exchanges such as the New York Stock Exchange (NYSE), the NYSE Alternext US and NASDAQ. Buying MLP units makes an investor a limited partner in the MLP. There are currently approximately 70 MLPs in the market, mostly in industries related to energy and natural resources. We primarily invest in MLPs and their affiliates in the energy infrastructure sector, with an emphasis on natural gas infrastructure MLPs. Energy infrastructure MLPs are engaged in the transportation, storage and processing of crude oil, natural gas and refined products from production points to the end users. Natural gas infrastructure MLPs are companies in which over 50 percent of their revenue, cash flow or assets are related to the operation of natural gas or NGL infrastructure assets. Our investments are primarily in midstream (mostly pipeline) operations, which typically produce steady cash flows with less exposure to commodity prices than many alternative investments in the broader energy industry. With the growth potential of this sector along with our disciplined investment approach, we endeavor to generate a predictable and increasing distribution stream for our investors. An NTG Investment Versus a Direct Investment in MLPs We provide our stockholders an alternative to investing directly in MLPs and their affiliates. A direct MLP investment potentially offers an attractive distribution with a significant portion treated as return of capital, and a historically low correlation to returns on stocks and bonds. However, the tax characteristics of a direct MLP investment are generally undesirable for tax-exempt investors such as retirement plans. We are structured as a C Corporation — accruing federal and state income taxes based on taxable earnings and profits. Because of this innovative structure, pioneered by Tortoise Capital Advisors, institutions and retirement accounts are able to join individual stockholders as investors in MLPs. Additional features include: The opportunity for tax deferred distributions and distribution growth; Simplified tax reporting (investors receive a single 1099) compared to directly owning MLP units; Appropriate for retirement and other tax exempt accounts; Potential diversification of overall investment portfolio; and Professional securities selection and active management by an experienced adviser. A portfolio with an emphasis on natural gas infrastructure MLPs offers favorable fundamentals DOMESTIC ~90% of natural gas consumed domestically comes from the U.S.(1) Natural gas provides a means for greater energy independence ABUNDANT The U.S. has enough natural gas to last for 100 years(2) Improved technology is enabling natural gas production from new regions around the U.S., such as 20 key shale plays CLEAN & RELIABLE Produces less carbon and sulfur dioxide than coal(3) Reliable source versus wind and solar, which rely on the weather(4) Desirable fuel for environmentally-friendly power generation Energy Information Administration (2009) NaturalGas.org (2010) Environmental Protection Agency IFC International (2009) June 16, 2011 Dear Fellow Stockholders, Recently one of our investment committee members referred to pipelines as “boring” and we were questioned as to how the assets that help fuel our nation’s economy could possibly be boring? Rightly put, if you are using Merriam-Webster’s definition of boring as “dull” or “drab.” However, if you think about it, boring in investing can be anything but boring — it can mean stability, predictability and longevity. In the words of Paul Samuelson, the Nobel Prize winning economist, “Investing should be more like watching paint dry or watching grass grow. If you want excitement, take $800 and go to Las Vegas.” In our philosophy of focusing on yield, growth and quality over the long-term, pipelines are boring — not because of what they do — but because they provide such an essential and predictable service to our daily lives. It is with this mindset that we continue to focus our investments on natural gas infrastructure MLPs that offer stable and growing distribution potential with a modest risk profile. Master Limited Partnership Sector Review and Outlook NTG was created with a special focus on natural gas infrastructure MLPs. Domestic natural gas production continues to increase in shale formations and natural gas pipeline companies continue to identify transportation investment projects to facilitate this growth. Demand remains strong as power generation companies switch to cheaper, cleaner burning natural gas and petrochemical plants expand their reliance on natural gas liquids. The strongest relative performers within the broader MLP sector during the fiscal quarter continued to be the more commodity-sensitive companies. While the Tortoise Upstream MLP Index™ lost some of its momentum recently, against a backdrop of commodity price volatility, it posted a total return of 0.5 percent and 15.1 percent for the three months and six months ended May 31, 2011, respectively. In comparison, the Tortoise Long Haul Pipelines MLP Index™ had a total return of (3.4) percent and 4.2 percent for the same three and six month periods, respectively. While the MLP sector as a whole showed strength in March and April, as the fiscal quarter came to a close in May, the sector reversed its year-to-date gains. We believe this decline was impacted by economic recovery concerns as the sector traded down along with the broader equity market in the short-term, despite long-term fundamentals remaining strong. The acquisition market continued to be active with more than $14 billion of activity in 2011 fiscal year-to-date as large integrated and independent oil and gas companies continued to divest midstream assets to MLPs. Likewise, equity capital markets remain open, with nearly $13 billion raised by MLPs during the same period, including $1 billion in direct placements. In addition, five MLP IPOs have closed in 2011 with three others in registration with the SEC. Fund Performance Review and Outlook Our total return based on market value (including the reinvestment of distributions) for the 2011 second fiscal quarter ended May 31, 2011, was 3.9 percent as compared to the Tortoise MLP Total Return Index™ of (2.2) percent during the same period. For the six months ended May 31, 2011, our market-based total return was 9.9 percent as compared to the Tortoise MLP Total Return Index of 6.9 percent. The relative return differences are partly attributable to market recognition of NTG reaching its fully invested distribution in February 2011. We paid a distribution of $0.4075 per common share ($1.63 annualized) to our stockholders, unchanged from the prior quarter. This represents an annualized yield of 6.3 percent based on the second fiscal quarter closing price of $25.70. Our payout ratio of distributions to distributable cash flow (DCF) for the fiscal quarter was 97.5 percent. For tax purposes, we currently expect at least 90 percent of NTG’s 2011 distributions to be characterized as return of capital, with the remainder characterized as qualified dividend income. A final determination of the characterization will be made in January 2012. NTG helped finance natural gas infrastructure sector growth with the completion of two direct placements totaling $41 million during the fiscal quarter. Through these investments, we acquired common units in Regency Energy Partners LP and Crestwood Midstream Partners, LP which used the proceeds to help finance acquisitions in natural gas liquids pipeline/storage and natural gas gathering assets, respectively. Additional information about our financial performance is available in the Management’s Discussion of this report. Conclusion We believe NTG offers a “user friendly” and efficient alternative for investing in natural gas infrastructure MLPs, supporting our goals of Yield, Growth, and very importantly in these times, Quality. Thank you for your investment. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
